         Case 2:18-cv-00394-CMR Document 17 Filed 02/06/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VERIZON PENNSYLVANIA, LLC

                   Plaintiff,
                                                         CIVIL ACTION NO. 18-394
                      v.

 COMMUNICATIONS WORKERS OF
 AMERICA, AFL-CIO, LOCAL 13000;
 COMMUNCATIONS WORKERS OF
 AMERICA, AFL-CIO, DISTRICT 2-13

                  Defendants.

                                             ORDER

       Verizon Pennsylvania, LLC (“Verizon”) filed suit under the Labor Management

Relations Act against the Union Defendants seeking to vacate arbitration decisions stemming

from the 2006 introduction of Verizon’s FiOS TV product to customers in Pennsylvania. The

product requires installation of a set-top box, a device that customers use to select content and

change the channel on the television. Customers could choose either to have the set-top box

delivered and installed by Verizon employees or to install the box themselves. Customers who

elected to self-install could pick up the boxes from Verizon or receive them through delivery by

common carrier.

       Pursuant to the applicable Collective Bargaining Agreement (“CBA”) between the

parties, the Union filed a grievance in 2008 asserting that Verizon violated the CBA by offering

this self-installation program. The parties were unable to resolve the grievance and the Union

demanded arbitration. After considerable delay, the dispute was heard by a three-member

Arbitration Panel that comprised one arbitrator selected by each party and a neutral arbitrator.
           Case 2:18-cv-00394-CMR Document 17 Filed 02/06/19 Page 2 of 6



        In 2016, the Panel issued an award on the merits of the dispute (the “Merits Award”). The

Panel concluded that Verizon did not violate the CBA by allowing customers to install the set-

top boxes themselves but found that it did violate the CBA when it contracted with common

carriers to deliver the set-top boxes to customers. The Panel directed Verizon to cease and desist

from delivery by anyone other than Union members and directed the parties to attempt to come

to an agreement on the remedy.1 The Verizon-selected arbitrator dissented.

        When the parties could not agree on a remedy, the Panel issued an award on January 22,

2018 (the “Remedy Award”). The Panel determined in the Remedy Award that Verizon violated

the CBA by allowing customers to install the set-top boxes unless the customers picked up the

boxes themselves. The Panel also specified that delivery of the set-top boxes had to be performed

by Service Technicians and imposed a monetary remedy. The Verizon-selected arbitrator again

dissented.

        Verizon then filed this action seeking to vacate the Merits and Remedy Awards,

asserting: the doctrine of functus officio, manifest disregard of the CBA, invalid punitive

damages, arbitrator bias, and laches. The Union has moved to dismiss the complaint and for

confirmation of the Merits Award and Remedy Award; Verizon opposes the motion and requests

a schedule leading to summary judgment motions.

        Functus Officio

        Under the common-law doctrine of functus officio, the arbitrators cannot revisit the

merits of an arbitration award once it has issued. 2 There are three limitations to the doctrine: “(1)



        1
          Verizon then filed a lawsuit seeking to vacate the Merits Award, which was dismissed as premature under
the “complete arbitration rule” because the Panel had not ruled on a remedy. Verizon Pa. LLC v. CWA Local 13000,
216 F. Supp. 3d 530, 533 (E.D. Pa. 2016).
         2
           Office & Prof’l Emps. Int’l Union, Local No. 471 v. Brownsville Gen. Hosp., 186 F.3d 326, 331 (3d Cir.
1999) (internal citation omitted).

                                                        2
            Case 2:18-cv-00394-CMR Document 17 Filed 02/06/19 Page 3 of 6



an arbitrator can correct a mistake which is apparent on the face of his award; (2) where the

award does not adjudicate an issue which has been submitted, then as to such issue the arbitrator

has not exhausted his function and it remains open to him for subsequent determination; and (3)

where the award, although seemingly complete, leaves doubt whether the submission has been

fully executed, an ambiguity arises which the arbitrator is entitled to clarify.”3 The Union argues

that the Panel retained jurisdiction in the Merits Award to resolve the question of the appropriate

monetary remedy, and that to calculate this amount, the Panel had to determine the unresolved

question of who had been harmed by Verizon’s self-installation program.4 However, Verizon has

alleged that the Panel had determined conclusively in the Merits Award that the self-installation

did not amount to contracting out bargaining unit work and that only delivery of the set-top

boxes by non-Union members violated the CBA,5 that the formula for a monetary remedy was

how often Verizon delivered set-top boxes to existing customers who did not want to install it

themselves, and that the only issue properly left to the Remedy Award was the amount of the

remedy.6 The Union has not established as a matter of law that the Remedy Award did not

improperly revisit aspects of the Merits Award, or that the Merits Award was not final for

purposes of the doctrine, and the motion to dismiss this claim will be denied.

        Manifest Disregard

        Federal courts are “extremely deferential” to arbitrators’ decisions.7 However, an award

may be vacated if an arbitrator demonstrates manifest disregard for the collective bargaining


        3
           Colonial Penn Ins. Co. v. Omaha Indem. Co., 943 F.2d 327, 332 (3d Cir. 1991) (internal quotation marks,
brackets, and citations omitted).
        4
            Reply to Mem. in Opp’n to Mot. to Dismiss [Doc. No. 15] at 1-2.
        5
            Compl. ¶¶ 32-33.
        6
            Id. ¶ 34.
        7
            Metromedia Energy, Inc. v. Enserch Energy Servs., 409 F.3d 574, 578 (3d Cir. 2005) (citation omitted).

                                                          3
              Case 2:18-cv-00394-CMR Document 17 Filed 02/06/19 Page 4 of 6



agreement, such that the award cannot “in any rational way be derived from the agreement,

viewed in the light of its language, its context, and any other indicia of the parties’ intention.”8

Verizon alleges that the Panel manifestly disregarded the CBA when it determined that a “set top

box is a communications facility that is owned, operated and maintained by the Company,”9

because, according to Verizon, the set-top boxes are owned by Verizon Online LLC, a separate

entity.10 Although the Union alleges in its reply brief that Verizon Online LLC was created

merely to evade the CBA, this issue cannot be determined on a motion to dismiss.11 The Court

therefore will determine all issues concerning the claim of manifest disregard at summary

judgment.

         Punitive Damages

         An arbitrator may only award punitive damages when the terms of the CBA expressly

authorize it.12 The Union argues that the Remedy Award is compensatory in nature, not punitive,

as the Panel awarded compensation for lost overtime work opportunities at a straight time rate;

yet the Union also concedes that the Panel recognized that Union members “did not lose income

as they were fully employed at the time.”13 Verizon thus has stated a claim that the Remedy

Award constitutes an impermissible award of punitive damages.




         8
          Akers Nat’l Roll Co. v. United Steel, Paper, & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv.
Workers Int’l Union, 712 F.3d 155, 160 (3d Cir. 2013) (citing Ludwig Honold Mfg. Co. v. Fletcher, 405 F.2d 1123,
1128 (3d Cir. 1969)).
         9
             Compl. ¶ 57.
         10
              Compl. ¶ 20.
         11
              Reply to Mem. in Opp’n to Mot. to Dismiss [Doc. No. 15] at 5–6.
         12
            Coll. Hall Fashions, Inc. v. Phila. Joint. Bd. Amalgamated Clothing Workers of Am., 408 F. Supp. 722,
727 (E.D. Pa. 1976) (citation omitted); see also CBS, Inc. v. Local Union No. 1241, Int’l Bhd. of Elec. Workers, No.
86-1043, 1986 WL 11469, at *1 (E.D. Pa. Oct. 15, 1986) (recognizing that the law proscribes punitive damages not
expressly authorized by the CBA).
         13
              Mot. to Dismiss [Doc. No. 10] at 13 (citing Ex. C).

                                                            4
              Case 2:18-cv-00394-CMR Document 17 Filed 02/06/19 Page 5 of 6



         Arbitrator Bias

         An arbitration award may be vacated “where there was evident partiality or corruption in

the arbitrators.”14 Verizon alleges that the neutral arbitrator “made several statements and

undertook actions during the remedy proceedings that suggest bias against” Verizon.15 The

Union argues that Verizon has waived this challenge by waiting until after the Remedy Award

was issued.16 It is not clear from the complaint when Verizon learned of the alleged bias, but it

appears that the allegedly biased comments were made during the remedy proceedings. At this

early stage, and without the full context, the Court cannot determine whether the arbitrator

exhibited bias and whether Verizon waived any challenge to the arbitrator either in whole or in

part (e.g., whether the claim may have been waived as to the Remedy Award but not as to the

Merits Award). 17

         Laches

         Finally, Verizon alleges that the Union engaged in unjustifiable delay by waiting six

years between the demand for arbitration and the commencement of proceedings; a delay

entirely within the Union’s control. As the Union argues, the Panel considered and rejected the

laches defense,18 but Verizon contends that the Panel wrongly found that Verizon was not

prejudiced because it had notice of the request for arbitration and that Verizon had “made no


         14
              9 U.S.C. § 10(a)(2) (2012).
         15
              Compl. ¶ 48.
         16
            In Goldman Sachs & Co. v. Athena Venture Partners, L.P., 803 F.3d 144 (3d Cir. 2015), an investor
challenged an adverse arbitration because one of the arbitrators had failed to disclose past instances of unauthorized
practice of law and other fraudulent acts. The Third Circuit held that a party waives a claim of arbitrator partiality
when challenging an award on those grounds when it “could have reasonably discovered that any type of
malfeasance…was afoot during the hearings.” Id. at 149.
          17
             See id. (holding that constructive knowledge “both encourages parties to conduct adequate due diligence
prior to issuance of the award and promotes the arbitration goals of efficiency and finality” and “prevents the losing
party from receiving a second bite at the apple.”) (citation omitted).
         18
              Compl., Ex. C (Remedy Award) at 11-12.

                                                          5
              Case 2:18-cv-00394-CMR Document 17 Filed 02/06/19 Page 6 of 6



effort to speed up” the case.19 Verizon has stated a claim that the Panel manifestly disregarded

the law by ruling only on Verizon’s duties, and not the Union’s duty to timely move the dispute

to arbitration. 20

         AND NOW, this 6th day of February 2019, upon consideration of the Motion to Dismiss

[Doc. No. 10] and the responses and replies thereto, and for the reasons stated in this Order, it is

hereby ORDERED that the Motion is DENIED. It is further ORDERED that Defendants shall

answer the Complaint within 21 days, and that no later than March 1, 2019, the parties shall

submit a joint proposed schedule for the case.

         It is so ORDERED.
                                                               BY THE COURT:

                                                               /s/ Cynthia M. Rufe
                                                               ________________________
                                                               CYNTHIA M. RUFE, J.




         19
              Id.
         20
           Waddell v. Small Tube Prods., Inc., 799 F.2d 69, 76 (3d Cir. 1986) (holding that “even though another
party may have contributed to the delay, the court still must determine whether plaintiff’s own delay or inaction was
inexcusable”).

                                                          6
